DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the transmission shaft (claim 1); clutch and clutch switch (claim 11) and the light system (claim 13 – particularly, claim 13 provides for ‘marker lights’) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The specification (on pg. 2, ln. 5-19; see also pg. 7, ln. 7-21) provides that when the scooter is folded the first positioning groove corresponds to the first guiding groove and the second positioning groove corresponds to the second guiding groove (see ln. 11-13), and goes on to provide that the third positioning groove also corresponds to the second positioning groove in the when the scooter is folded (see ln. 17-18. 

▪  Claim 3 is also rejected based on its dependence from claim 2.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 (beginning at ln. 20) provides that when the scooter is folded the first positioning groove corresponds to the first guiding groove and the second positioning groove corresponds to the second guiding groove (see ln. 20-24), and goes on to provide that the third positioning groove also corresponds to the second positioning groove in the when the scooter is folded (see 
▪ Claim 3 is also rejected based on its dependence from claim 2.
▪ The claims have been examined as best understood by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US 2006/0266570) in view of Wuxing (CN 204688326 - Translation included in Appendix).
Roth discloses an electric scooter, comprising: 
an arc-shaped body (108 – Fig. 11 illustrates arc shape at rear), a front frame (including steering assembly 118, 120, 122) disposed at a front end of the body, a front wheel (102) 
wherein the electric scooter further comprises a control device and a drive motor drive (1004a,b) connected to the rear wheel through a transmission shaft (connected to wheel engagement elements 1206); and 
wherein the control device comprises a controller (1006), a brake switch (126) connected to the front frame and configured to control a braking operation of the electric scooter and a speed regulating switch (124) configured to control a speed regulating operation of the electric scooter; and 
the brake switch, the speed regulating switch and the drive motor are all connected to the controller (¶ 0081 provides to the connections/interactions between the controller and switches/motors).
▪ Regarding claim 5: wherein a top surface of the body is provided with a storage battery compartment (902) for accommodating a storage battery; 
an end of the storage battery compartment adjacent to the rear end of the body is provided with a controller compartment (Fig. 10) for accommodating the controller; and 
a receiving cavity for accommodating electric wires is disposed inside each of two sides of the body (power jack and switch are accommodated in 1102 and 1104, respectively).
While the electric wires are not illustrated, ¶ 0102 provides for the use of wires to connect the various electrical components of the device.  Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to use electric wires as a well-known means of connecting electrical components.

Fig. 2 illustrates that the speed regulating switch and the brake switch are symmetrically arranged.
Roth does not directly disclose that the brake and speed regulating switches are electromagnetic.
Wuxing teaches an electromagnetic switch used on electric scooters (¶ 0002);
wherein the electromagnetic switch comprises a U-shaped base (U shape formed by gap 13 in base 1), a Hall element (4 - ¶ 0007, 0009 provide that the Hall element is integrated on the PCB board), an arc- shaped magnetic steel (5 - ¶ 0009) disposed adjacent to the Hall element, and a clamp (Fig. 1 – portion of 3 holding steel) for clamping the magnetic steel; 
wherein the Hall element is connected to the controller (¶ 0007, 0009); 
the clamp is rotatably connected to the base (member 3 rotates with respect to base - ¶ 0030); and 
the clamp is connected to a drive mechanism (clamp is integral with finger dial portion of 3) for driving the clamp to rotate.
Based on the teaching of Wuxing, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Roth in order to provide an electrical switch with a sensing means that is less susceptible to wear as the sensing do not come into contact.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Wuxing as applied to claim 1 above, and further in view of Juan (US 2016/0075397).
Roth and Wuxing disclose as discussed above.  Additionally, Roth teaches a U-shaped groove for accommodating the rear wheel is disposed at the rear end of the body, and the rear wheel is mounted in the U-shaped groove (Figs. 9-11); and a rear fender (116) with protruding fender aprons (left and right sides of 116) integrally connected to the body (Fig. 10, 11).
Roth and Wuxing do not directly disclose carbon fiber.
Juan teaches a scooter (¶ 0033 provides for a scooter frame) with a frame member constructed from carbon fiber (¶ 0033). 
Based on the teaching of Juan, it would have been obvious to incorporate a carbon fiber material on the modified Roth device in order to impart sufficient structural strength to support an operator.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Wuxing as applied to claim 1 above, and further in view of Kim (US 2014/0008138).
Roth and Wuxing disclose as discussed above.  Additionally, Roth discloses a handlebar (120), a vertical rod (122), a front fork (Figs. 1, 2 – front fork holding front wheel 102), wherein the vertical rod is disposed at a bottom of the handlebar, and is integrally formed with the handlebar (Fig. 2); 


Kim teaches a scooter with a vertical rod connecting member (42) that is sleeved over a front fork (30) and rotatably connected to a vertical rod (20) and the front fork (see Figs. 8,9); the front fork is connected to a bottom of the vertical rod (Fig. 8); the vertical rod connecting member is sleeved on an outer side of the front fork (Fig. 9); and a top of the vertical rod connecting member is rotatably connected to the vertical rod, and a bottom of the vertical rod connecting member is rotatably connected to a top of the front fork (¶ 0039 provides for a rigid connection between the vertical rod and front fork, and Fig. 10 illustrates the rotation of the steering assembly).
Based on the teaching of Kim, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a connection member in the modified Roth device in order to provide a shield over the front fork.  This would be beneficial for preventing debris from entering the front fork area, thus extending the life and improving the performance of the device.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Wuxing and Kim as applied to claim 6 above, and further in view of Behar (US 2016/0221629).
Roth, Wuxing and Kim disclose as discussed above, but do not directly disclose an upper and lower bearing.
Behar teaches a scooter with a steering assembly that includes a vertical rod (108) and a sleeve (107) including an upper and lower bearing (123/124).
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Wuxing as applied to claim 1 above, and further in view of Chan (US 2015/0045178).
Roth and Wuxing disclose as discussed above, but do not directly disclose a clutch.
Chan teaches a scooter (Fig. 1C), wherein a clutch (104) is connected between the drive motor and the transmission shaft, and the clutch is connected to a controller (203 - ¶ 0110); and the front frame is provided with a clutch switch (246 - ¶ 0110) for controlling the clutch, and the clutch switch is connected to the controller.
Based on the teaching of Chan, it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date of the claimed invention to include a clutch in the modified Roth assembly in order to provide a means of allowing the wheels to freewheel when the scooter is not powered.  This would be beneficial for allowing an operator to move the scooter by foot without resistance.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Roth in view of Wuxing as applied to claim 1 above, and further in view of Eastment (WO 2010/079008).

Eastment teaches a scooter with a display (15 – Fig. 3), a light switch (5b, 6), a headlight and a marker light at a front side of the front frame (Fig. 6 – lights 1 are disposed at the front of the vehicle on either side; pg. 7, 9th paragraph also provides for a plurality of front lights – accordingly one light can reasonably be interpreted as a headlight while another can be interpreted as a marker light), and a taillight (2) at the rear end of the body.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, an electric scooter with an electromagnetic brake and speed regulating switch, wherein the brake switch comprises a  drive mechanism including a drive rod connected to a clamp and a button disposed at an opening of  the base of the switch; and wherein a first end of the button is hingedly connected to an end of the drive rod, and a second end of the button is rotatably connected to the base through a connecting shaft.

Claims 2 and 3 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The Examiner was unable to find prior art teaching, inter alia, an electric scooter with a folding mechanism comprising a fixed base and a rotating member rotatably connected to the fixed base; the fixed base is provided with a first guiding and a second guiding groove; and a first, second and third groove positioning groove spaced apart from each other are disposed on an edge of a peripheral side of the rotating member; 
when the electric scooter is unfolded, the rotating member is configured to enable the first positioning groove to correspond to the first guiding groove and enable the second positioning groove to correspond to the second guiding groove at the same time (); and 
when the electric scooter is folded, the rotating member is configured to enable the third positioning groove to correspond to the second guiding groove.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. As per attached form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maurice Williams whose telephone number is (571)272-4263.  The examiner can normally be reached on Mon.-Fri. 9-5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on 571-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAURICE L WILLIAMS/Examiner, Art Unit 3611                                                                                                                                                                                                        




MLW
March 11, 2021

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611